Citation Nr: 0724728	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-18 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1975 to November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision.  In February 
2005, a video conference hearing was held before a Veterans 
Law Judge who is no longer employed at the Board.  In a June 
2007 letter, the veteran was notified of this situation and 
he was offered the opportunity to request an additional 
hearing.  He was advised that further review of his appeal 
would be deferred for 30 days from the date of the letter and 
in the absence of a reply it would be assumed he did not want 
another hearing and the Board would proceed with its review.  
To date, the veteran has not responded and the Board will 
proceed with the decision in this matter.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
current hepatitis C is related to military service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a June 2002 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially told to submit any 
evidence in his possession pertaining to his claim.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records, post-service medical 
records, and a Veterans Health Administration (VHA) report.  
In addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

The veteran essentially contends that he currently has 
hepatitis C as the result of blood transfer from vaccines 
through Ped-O-Jet injectors during service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The veteran currently has hepatitis C as noted by numerous 
medical records.  The evidence of record, including the 
veteran's own testimony, reflects that he was first diagnosed 
with hepatitis C around May 2000.   

Service medical records show that he was hospitalized from 
September to October 1976 for jaundice and tests were antigen 
positive for hepatitis B.  The records show that his course 
in the hospital was satisfactory.  There are no other service 
medical records relating to complaints for hepatitis.  The 
Report of Medical History at service discharge noted 
September 1976 hepatitis without problems now. 

The veteran observes that at the time of service discharge, 
testing for hepatitis C was not available.  He further 
asserts that he actually had hepatitis C and not B in 
service.  He testified that his only other risk factors for 
hepatitis C were sharing razors and wrestling, both of which 
occurred during active duty.       

In adjudicating this claim, the Board must assess the 
competence of the veteran's competence and credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
Recently, in Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. 
Jun. 15, 2007), the United States Court of Appeals for 
Veterans Claims (Court), citing Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994), emphasized that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his hepatitis C risk factors in service.  Layno; 38 
C.F.R. § 3.159(a)(2).  He would also be competent to state 
his symptoms, if any.  However, he testified at his February 
2005 hearing that there was no recurrence of any symptoms 
after the October 1976 resolution of his hepatitis B and 
attributed that to the nature of the disability.  In any 
case, as a lay person, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical expertise (i.e. that his service diagnosed 
hepatitis B was actually hepatitis C and that he acquired 
hepatitis C from inoculations during service). See, e.g., See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

An August 2004 letter from S.B. Ellison, M.D. noted the 
veteran's history of hepatitis C without risk factors other 
than when he acquired hepatitis B in 1976 which resolved.  
Dr. Ellison noted that there were no risk factors and that 
the veteran informed him that he had received vaccines via a 
gun during service at which time blood could have been 
splattered from serviceman to serviceman.  He pointed out 
that he had no knowledge of the safety of this type of 
administration of vaccine, he would never claim to be an 
expert but knew that hepatitis C requires blood to blood 
transmission, and therefore this may be a possibility of how 
the veteran contracted hepatitis B and C.  In conclusion, Dr. 
Ellison stated that in 1976, there were no available tests 
for hepatitis C so the diagnosis could not be made at that 
time.  

In November 2006, a VHA opinion was rendered in this case.  A 
Clinical Professor of Infectious Diseases reviewed the claims 
folder and cited the veteran's service history.  This history 
included undergoing a series of immunization as part of his 
routine induction and also of developing hepatitis B in 
service in September 1976.  The examiner noted that there was 
no evidence that the veteran received additional injections 
or blood transfusions during the intervening time as the 
incubation period for hepatitis B is only a few weeks and it 
would have been impossible for him to have acquired that 
infection via injector device.  The examiner further noted 
the veteran's denial of intravenous drug use and that half of 
all hepatitis B cases are sexually transmitted.  He concluded 
that the veteran's hepatitis B is a sexually-transmitted 
infection.  Pointing out lab results in 2001 of a naturally 
acquired infection sometime in the past, the examiner further 
noted that hepatitis B and C share modes of transmission and 
the veteran may have acquired hepatitis C in the same way.  
The examiner also noted that acquisition of hepatitis C from 
a single contaminated needle stick was a theoretical 
possibility but an epidemiologically and clinically remote 
one.  He concluded that the veteran's liver disease due to 
chronic hepatitis C may or may not have been acquired while 
on active duty.  He indicated that he cannot state how the 
veteran acquired it, but in his opinion, it was not the 
result of using an injector device for routine intake 
immunizations nor was his acquisition of hepatitis B 
temporally related to any medical events during service. 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board finds that the VHA opinion is more 
probative than Dr. Ellison's August 2004 letter.  The VHA 
examiner's findings were based on review of the claims folder 
and he extensively outlined the veteran's pertinent medical 
history.  Dr. Ellison did not outline the veteran's history 
nor was there any indication that he reviewed the claims 
folder.  Also, the VHA examiner is the Chief  of Clinical 
Infectious Disease and a Clinical Professor of Medicine at 
the University of California, San Francisco, while there is 
no indication of Dr. Ellison's expertise with infectious 
disease.  Dr. Ellison, himself, indicated that he would not 
claim to be an expert on the contraction of hepatitis through 
administration of vaccines.  Furthermore, the VHA examiner 
extensively supported his opinion with reasons and bases 
while Dr. Ellison did not.  Additionally, the VHA examiner 
stated without reservation that  the veteran did not acquire 
hepatitis from service while Dr. Ellison gave an opinion only 
that there was a possibility that the veteran acquired his 
disability from in-service vaccination.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. 
§ 3.102.    Therefore, the VHA opinion is more probative than 
Dr. Ellison's letter. 

The Board also notes that the veteran has submitted various 
treatises/reports as to the infection of jet injectors and 
the discontinuation of jet infectors by the Department of 
Defense.  While helpful, these reports document studies and 
are thus general in nature and do not address the veteran's 
specific case which has been addressed in medical reports 
discussed above.  

In sum, the preponderance of the evidence is against finding 
that the veteran's hepatitis C was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
Steven L. Cohn 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


